UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4672
TYRONE JONES,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
               Leonie M. Brinkema, District Judge.
                           (CR-02-122)

                      Submitted: January 28, 2003

                      Decided: February 25, 2003

     Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Drewry B. Hutcheson, Jr., MCGINLEY, ELSBERG & HUTCHE-
SON, P.L.C., Alexandria, Virginia, for Appellant. Paul J. McNulty,
United States Attorney, Richard Cooke, Special Assistant United
States Attorney, Alexandria, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. JONES
                               OPINION

PER CURIAM:

   Tyrone J. Jones appeals his conviction and 110-month sentence,
imposed after a jury trial for possession of a firearm by a convicted
felon, in violation of 18 U.S.C. § 922(g)(1) (2000). Finding no revers-
ible error, we affirm.

   Jones first contends the district court erred in denying his suppres-
sion motion. This court reviews the factual findings underlying a
motion to suppress for clear error, while reviewing the legal determi-
nations de novo. United States v. Rusher, 966 F.2d 868, 873 (4th Cir.
1992). Reviewing the evidence in the light most favorable to the Gov-
ernment, see United States v. Seidman, 156 F.3d 542, 547 (4th Cir.
1998), we find that at the time of Jones’ initial seizure, police had rea-
sonable suspicion that criminal activity was afoot. See Terry v. Ohio,
392 U.S. 1 (1968). Nor, contrary to Jones’ allegations, was the initial
seizure anything more than a Terry stop. See United States v. Moore,
817 F.2d 1105, 1108 (4th Cir. 1987). Consequently, the court prop-
erly denied Jones’ suppression motion.

   Jones next contends the district court erred by admitting into evi-
dence expert testimony regarding the likelihood of obtaining finger-
prints from a firearm. The Federal Rules of Evidence authorize the
presentation of expert opinion testimony in cases in which scientific,
technical, or other specialized knowledge will assist the trier of fact
to understand the evidence or to determine a fact in issue. Fed. R.
Evid. 702. A district judge considering a proffer of expert testimony
under Rule 702, whether based on scientific, technical, or other spe-
cialized knowledge, must ensure the evidence is relevant and reliable.
Oglesby v. General Motors Corp., 190 F.3d 244, 249-50 (4th Cir.
1999) (quoting Daubert v. Merrell Dow Pharmaceuticals, Inc., 509
U.S. 579, 589 (1993)). "A reliable expert opinion must be based on
scientific, technical, or other specialized knowledge and not on belief
or speculation, and inferences must be derived using scientific or
other valid methods." Id. at 250 (emphasis in original). The district
court’s decision to accept or reject the qualifications of an expert is
reviewed for abuse of discretion. United States v. Powers, 59 F.3d
1460, 1470-71 (4th Cir. 1995).
                       UNITED STATES v. JONES                        3
  We find the Government’s witness possessed sufficient specialized
knowledge to testify in this regard. Thus, the district court did not
abuse its discretion in admitting the contested testimony.

   Jones next contends the district court erred by enhancing his sen-
tencing guidelines range pursuant to U.S. Sentencing Guidelines Man-
ual § 2K2.1(b)(4) (2000). This court conducts de novo review of legal
interpretation of the Guidelines and reviews the underlying factual
findings for clear error. United States v. Williams, 977 F.2d 866, 869
(4th Cir. 1992). We find no error with the district court’s application
of the enhancement.

   Jones further contends the district court erred in assigning him one
criminal history point for a 2001 conviction for leaving the scene of
an accident. We find this argument to be without merit. Because
Jones received a sentence of thirty days, the district court properly
attributed one criminal history point to Jones for this offense. See
USSG § 4A1.2, comment. (n.2).

  Accordingly, we affirm Jones’ conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED